Citation Nr: 1804214	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983 and from July 1986 to November 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was previously before the Board, and, in July 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

Additionally, the Board notes that, in an appellate brief, the Veteran's representative indicated that the issue of entitlement to service connection for a solar plexus injury was also before the Board.  The representative acknowledged that service connection had been granted, but asserted that the Veteran had not expressed satisfaction with the current rating or a desire to withdraw/close this claim, and the representative suggested that the claim therefore remained in appellate status as the maximum rating was not assigned.  The Board disagrees.  The maximum rating argument would be relevant if this had been an increased rating claim.  However, the issue was service connection and service connection was granted.  This is considered a complete grant of benefits sought (since service connection was sought and it was granted).  The Veteran was provided appellate rights should he disagree with the rating assigned, but at that point it became incumbent upon him, or his representative, to file a notice of disagreement if he disagreed with the rating assigned and wanted to appeal.  This was not done.  Once service connection is granted, the appeal is extinguished absent the filing of a notice of disagreement.  The claim does not wait in appellate status waiting for the Veteran to specifically approve of the assigned rating.  Here, a notice of disagreement has not been received and the Veteran's appeal is closed.



FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear is shown to be productive Level I hearing impairment.
	
2.  The hearing acuity in the Veteran's left ear is shown to be productive Level I hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a personal hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Finally, the September 2016 audiological examination of record discuss the effects of the Veteran's hearing loss on his employment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).
The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional examination was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

The Veteran is seeking a compensable rating for his bilateral hearing loss.  He first filed for service connection in May 2010, and, in August 2010, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  The Veteran appealed the assigned rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records indicate that the Veteran manifested hearing loss throughout the period on appeal.  Additionally, treatment records indicate that the Veteran used hearing aids.





The Veteran underwent a VA examination in July 2010.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
20
25
20
25
70
LEFT
20
25
15
20
50

The average pure tone threshold in the right ear was 35 decibels and 27.5 decibels in the left ear.  The Veteran's speech recognition score was 92 percent in the right ear and 96 percent in the left ear.  

In an August 2010 statement, the Veteran reported that he has to look at people when they talk.  The Veteran also indicated that he did not believe the results of his hearing loss tests.

The Veteran underwent another VA examination in September 2016.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
25
25
40
75
LEFT
20
20
20
25
60

The average pure tone threshold in the right ear was 41 decibels and 31 decibels in the left ear.  The Veteran's speech recognition score was 94 percent bilaterally.  The examiner opined that the Veteran's hearing loss did not have an impact on his ordinary conditions of daily life including the ability to work.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the July 2010 VA examination, the right ear had a pure tone average of 35 dB and a speech recognition score of 92 percent; therefore, the right ear warranted a designation of I.  The left ear had a pure tone average of 27.5 dB and a speech recognition score of 97 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in July 2010 was noncompensable.

At the September 2016 VA examination, the right ear had a pure tone average of 41 dB and a speech recognition score of 94 percent; therefore, the right ear warranted a designation of I.  The left ear had a pure tone average of 31 dB and a speech recognition score of 94 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in September 2016 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports, in both written statements and oral testimony, of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable disability for his bilateral hearing loss at his time.  As such entitlement to a compensable disability for bilateral hearing loss is denied.  


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


